Exhibit 10.3

ACCOUNT CONTROL AGREEMENT

ACCOUNT CONTROL AGREEMENT (as amended, modified, restated and/or supplemented
from time to time, this “Agreement”), dated as of March 23, 2016 among each
undersigned grantor (each, a “Grantor” and, together with any other entity that
becomes a Grantor hereunder pursuant to Section 17 hereof, the “Grantors”),
Deutsche Bank Trust Company Americas, as collateral agent for the benefit of the
Secured Creditors (as defined below) (in such capacity, the “Collateral Agent”),
and Deutsche Bank Trust Company Americas, as Deposit Account Bank (as defined
below) and securities intermediary (as such term is defined in Section 8-102 of
the UCC) (in such capacity, the “Custodian”), (i) with which one or more deposit
accounts (as defined in Section 9-102 of the UCC) as identified on Annex A
attached hereto are maintained with the Custodian in the name of the applicable
Grantor identified opposite each account number (with all such deposit accounts
now or at any time in the future maintained by the Grantors with the Custodian
as “Collateral Deposit Accounts” (as defined in the Security Agreement (as
defined below)) being herein called the “Deposit Accounts” and each, a “Deposit
Account”) and (ii) with which one or more securities accounts (as defined in
Section 8-501 of the UCC) as identified on Annex A attached hereto are
maintained with the Custodian in the name of the applicable Grantor identified
opposite each account number (with all such securities accounts now or at any
time in the future maintained by the Grantors with the Custodian as “Collateral
Securities Accounts” (as defined in the Security Agreement) being herein called
the “Securities Accounts” and each a “Securities Account” and together with the
Deposit Accounts, the “Collateral Accounts” and each, a “Collateral Account”).
Except as otherwise defined herein, all capitalized terms used herein and
defined in the Security Agreement (as defined below) shall be used herein as
therein defined.

W I T N E S S E T H :

WHEREAS, Endurance Specialty Holdings Ltd. (the “Parent Borrower”), various
Designated Subsidiary Borrowers, the lenders from time to time party thereto
(the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent (together
with any successor Administrative Agent, the “Administrative Agent”), and each
of the other agents and arrangers party thereto, have entered into that certain
Credit Agreement, dated as of March 23, 2016 (as amended, modified, supplemented
or amended and restated from time to time, the “Credit Agreement”; all
capitalized terms used in this paragraph and not otherwise defined herein or in
the Security Agreement having the meaning given to such term in the Credit
Agreement), providing for the issuance of, and participation in, Letters of
Credit for the account of the Designated Subsidiary Borrowers, all as
contemplated therein (the Lenders, the Issuing Agent, the Issuing Lenders, the
Limited Fronting Lenders, the Non-Continuing Lenders, the Administrative Agent,
the Collateral Agent, the Custodian, each other agent under the Credit Agreement
and, with respect to any amounts owing in respect of any Existing Letters of
Credit, the Original Lenders and Existing Issuing Lenders (solely until such
time that such Existing Letters of Credit have been amended or replaced to
remove the Original Lenders, including, without limitation, the Existing Issuing
Lenders, pursuant to the Credit Agreement and all amounts owing to such Original
Lenders, including, without limitation, Existing Issuing Lenders, under Sections
1.03, 1.08 and 1.09 of the Credit Agreement and all interest related thereto
shall have been paid in full) are herein called the “Secured Creditors”);



--------------------------------------------------------------------------------

WHEREAS, each Grantor, the Collateral Agent, the Custodian and the
Administrative Agent have entered into a Pledge and Security Agreement, dated as
of March 23, 2016 (as amended, amended and restated, modified or supplemented
from time to time, the “Security Agreement”), under which, among other things,
in order to secure the payment of its respective Secured Obligations, such
Grantor has severally granted a security interest to the Collateral Agent for
the benefit of the Secured Creditors in all of the right, title and interest of
such Grantor in and to such Grantor’s Collateral;

WHEREAS, each Grantor desires that the Custodian enter into this Agreement in
order (i) to establish “control” (as defined in Section 9-104 of the UCC) of the
Collateral Agent over each Deposit Account of such Grantor at any time or from
time to time maintained by such Grantor with the Custodian and all Cash,
instruments, credit balances and other property credited thereto from time to
time and (ii) to establish “control” (as defined in Section 8-106 of the UCC) of
the Collateral Agent over each Securities Account of such Grantor at any time or
from time to time maintained by such Grantor with the Custodian and all
Securities, Security Entitlements, Financial Assets, Cash, credit balances and
other property credited thereto from time to time, and in order to otherwise
perfect the security interest of the Collateral Agent in the Deposit Accounts
and Securities Accounts and (iii) to provide for the rights of the parties under
this Agreement with respect to such Collateral Accounts, it being understood
that the Custodian has no responsibility with respect to the validity or
perfection of the security interest otherwise than to act in accordance with the
terms of this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. Definitions. As used herein the following terms shall have the following
meanings:

“Agreement” shall have the meaning provided in the first paragraph of this
Agreement.

“Custodian” shall have the meaning provided in the first paragraph of this
Agreement and shall include any successor thereto.

“Collateral Account” shall have the meaning provided in the first paragraph of
this Agreement.

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor thereto.

“Deposit Account” shall have the meaning provided in the first paragraph of this
Agreement.

“Deposit Account Bank” shall mean a “bank” (as defined in Section 9-102(a)(8) of
the UCC) which maintains a Deposit Account.

“Entitlement Holder” shall have the meaning provided in Section 8-102 of the
UCC.

 

2



--------------------------------------------------------------------------------

“Entitlement Order” shall mean a notification communicated to the Custodian
directing transfer or redemption of a Financial Asset in which the Entitlement
Holder has a Security Entitlement.

“Grantor” shall have the meaning provided in the first paragraph of this
Agreement.

“Secured Creditors” shall have the meaning provided in the first recital of this
Agreement and shall include any successor thereto.

“Securities Account” shall have the meaning provided in the first paragraph of
this Agreement.

“Security Agreement” shall have the meaning provided in the second recital of
this Agreement.

2. The Collateral Accounts. Annex A attached hereto (and as it may be amended,
modified and restated from time to time) contains a complete and accurate
description of each Deposit Account and each Securities Account maintained by
each Grantor with the Custodian. Each Grantor and the Custodian agree to
maintain at all times such Collateral Accounts in the name of the respective
Grantor. The Custodian shall not change the name or account number of any
Collateral Account without the prior written consent of the Collateral Agent.
The Collateral Accounts listed on Annex A hereto do not contain Collateral which
is registered in the name of, payable to or to the order of, or specifically
indorsed to a Grantor or any other Person other than the Custodian, which has
not been indorsed to the Custodian or in blank, and the Securities Accounts
contain only securities that are primarily cleared and settled within the United
States. To the Custodian’s knowledge, the Security Entitlements arising out of
the Collateral carried in the Securities Accounts are valid and legally binding
obligations of the Custodian, and the Custodian has not been notified in writing
of any claim to or interest in the Collateral, except for the claims and
interest of the Collateral Agent and the Grantors in the Collateral.

3. Control; Collateral Agent’s Right to Give Instructions as to Collateral
Accounts. (a) Notwithstanding any separate agreement that any Grantor may have
with the Custodian or any other Person, the Collateral Agent shall be entitled,
for purposes of this Agreement, at any time to give the Custodian Entitlement
Orders and instructions as to the withdrawal or disposition of any funds,
property or Securities from time to time credited to any Collateral Account, or
as to any other matters relating to any Collateral Account or any other
Collateral, without further consent from the Grantor or any other Person. Each
Grantor hereby irrevocably authorizes and instructs the Custodian, and the
Custodian hereby agrees, to comply with any and all Entitlement Orders and
instructions originated by the Collateral Agent without any further consent from
such Grantor or any other Person. Such instructions may include the giving of
stop payment orders for any items being presented to any Deposit Account for
payment. Other than as permitted pursuant to Section 4.04 (and subject to the
terms thereof) of the Security Agreement, the Custodian shall not comply with
any Entitlement Order or other instruction concerning Collateral held in any
Collateral Account from any Grantor or any other Person, other than the
Collateral Agent or its authorized representatives, unless such Entitlement
Order or instruction has been consented to in writing by the Collateral Agent.
The Custodian shall be fully entitled to rely on, and shall comply with, such
instructions from the Collateral Agent even

 

3



--------------------------------------------------------------------------------

if such instructions are contrary to any instructions or demands that the
Grantor or any other Person may give to the Custodian. In case of any conflict
between any Entitlement Orders or instructions received by the Custodian from
the Collateral Agent and any Entitlement Orders or instructions received by the
Custodian from any Grantor or any other Person other than the Collateral Agent,
the Entitlement Orders and instructions originated by the Collateral Agent shall
prevail.

(b) It is understood and agreed that the Custodian’s duty to comply with
instructions and Entitlement Orders from the Collateral Agent regarding the
Collateral Accounts is absolute, and the Custodian shall be under no duty or
obligation, nor shall it have the authority, to inquire or determine whether or
not such instructions are in accordance with the Security Agreement or any other
Credit Document, nor seek confirmation thereof from any Grantor or any other
Person.

4. Standard of Care. Notwithstanding any provision contained herein or in any
other document or instrument to the contrary, neither the Custodian nor any of
its officers, employees or agents shall be liable (i) for following the
instructions of the Collateral Agent and (ii) in all other respects, for any
action taken or not taken by it (or them) under or in connection with this
Agreement, except for the Custodian’s (or their) own negligence or willful
misconduct. In no event shall the Custodian be liable for indirect, special or
consequential damages of any kind whatsoever (including lost profits and lost
business opportunity) even if it is advised of the possibility of such damages
and regardless of the form of action in which any such damages may be claimed.
Without limiting the foregoing, and notwithstanding any provision to the
contrary elsewhere, the Custodian, its affiliates and their respective officers,
directors, employees and agents:

(a) shall have no responsibilities, obligations or duties other than those
expressly set forth in this Agreement, and no implied duties, responsibilities
or obligations shall be read into this Agreement against the Custodian; without
limiting the foregoing, the Custodian shall have no duty to preserve, exercise
or enforce rights in the Collateral (against prior parties or otherwise);

(b) may in any instance where the Custodian determines that it lacks or is
uncertain as to its authority to take or refrain from taking certain action, or
as to the requirements of this Agreement under any circumstance before it, delay
or refrain from taking action unless and until it has received instructions from
the Collateral Agent or advice from legal counsel (or other appropriate
advisor), as the case may be;

(c) so long as it and they shall have acted (or refrained from acting) in good
faith, shall not be liable for any error of judgment in any action taken,
suffered or omitted by, or for any act done or step taken, suffered or omitted
by, or for any mistake of fact or law, unless such action constitutes gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable decision) on its (or their) part;

(d) may consult with legal counsel selected by it (or other experts for the
Collateral Agent or any Grantor), and shall not be liable for any action taken
or not taken by it or them in good faith in accordance with the advice of such
experts;

 

4



--------------------------------------------------------------------------------

(e) will not be responsible to any Person for any statement, warranty or
representation made by any party other than the Custodian in connection with
this Agreement;

(f) will have no duty to ascertain or inquire as to the performance or
observance by any Grantor of any of the terms, conditions or covenants of any
security agreement with the Collateral Agent;

(g) will not be responsible to any Person for the due execution, legality,
validity, enforceability, genuineness, effectiveness or sufficiency of this
Agreement (provided, however, that the Custodian warrants below that the
Custodian has legal capacity to enter into this Agreement);

(h) will not incur any liability by acting or not acting in reliance upon any
notice, consent, certificate, statement or other instrument or writing believed
by it or them to be genuine and signed or sent by the proper party or parties;

(i) will not incur liability for any notice, consent, certificate, statement,
wire instruction, telecopy or other writing which is delayed, canceled or
changed without the actual knowledge of the Custodian;

(j) shall not be deemed to have or be charged with notice or knowledge of any
fact or matter unless a written notice thereof has been received by the
Custodian at the address and to the person designated in (or as subsequently
designated pursuant to) this Agreement;

(k) shall not be obligated or required by any provision of this Agreement to
expend or risk the Custodian’s own funds, or to take any action (including but
not limited to the institution or defense of legal proceedings) which in its or
their judgment may cause it or them to incur or suffer any expense or liability;
provided, however, if the Custodian elects to take any such action, it shall be
entitled to security or indemnity satisfactory to the Custodian for the payment
of the costs, expenses (including but not limited to reasonable attorneys’ fees)
and liabilities which may be incurred therein or thereby;

(l) shall not incur any liability for acts or omissions of any domestic or
foreign depository or book-entry system for the central handling of Financial
Assets or any domestic or foreign custodian or subcustodian;

(m) shall not be responsible for the title, validity or genuineness of any item
of Collateral in or delivered into any Collateral Account; and

(n) shall not be responsible for, or have any liability with respect to, any
losses due to forces beyond its or their control, including without limitation,
strikes, work stoppages, acts of war or terrorism, insurrection, revolution,
nuclear or natural catastrophes or act of God, and interruptions, loss or
malfunction of utilities, communications or computer (software or hardware)
services.

5. Grantor’s Exculpation and Indemnification of Custodian. Each Grantor hereby
irrevocably authorizes and instructs the Custodian to follow any and all
instructions and Entitlement Orders originated by the Collateral Agent regarding
the Collateral Accounts, even if

 

5



--------------------------------------------------------------------------------

the result of following such instructions or Entitlement Orders from the
Collateral Agent is that the Custodian dishonors items presented for payment
from any Deposit Account. Each Grantor further confirms that the Custodian shall
have no liability to such Grantor for complying with any instructions or
Entitlement Orders originated by the Collateral Agent or for wrongful dishonor
of such items in following such instructions from the Collateral Agent. The
Custodian shall have no duty to inquire or determine whether any Grantor’s
obligations to the Collateral Agent are in default or whether the Collateral
Agent is entitled under any separate agreement between such Grantor and the
Collateral Agent to give any such instructions or Entitlement Orders. The Parent
Borrower agrees to be responsible for the Custodian’s customary charges and to
indemnify the Custodian from and to hold the Custodian harmless against any
loss, cost or expense that the Custodian may sustain or incur in acting upon
instructions or Entitlement Orders which the Custodian believes in good faith to
be instructions from the Collateral Agent.

6. Subordination of Security Interests; Custodian’s Recourse to Deposit
Accounts. The Custodian hereby subordinates any claims and security interests it
may have against, or with respect to, any Collateral Account at any time
established or maintained with it by any Grantor (including any amounts,
securities, investments, instruments, credit balances, Financial Assets or other
property from time to time on deposit or carried therein or credited thereto) to
the security interests of the Collateral Agent (for the benefit of the Secured
Creditors) in any and all of the Collateral, and agrees that no amounts shall be
charged by the Custodian to, or withheld or set-off or otherwise recouped by the
Custodian from, any Collateral Account of such Grantor or any amounts,
investments, instruments or other Collateral from time to time on deposit
therein.

7. Representations, Warranties and Covenants of Custodian. The Custodian
represents and warrants to the Collateral Agent that:

(a) The Custodian is a “bank” (as defined in Section 9-102 of the UCC) and,
regardless of any provision in any other agreement, the jurisdiction (determined
in accordance with Section 9-304 of the UCC) of the Custodian for purposes of
each Deposit Account maintained by the Grantor with the Custodian is the State
of New York.

(b) The Custodian is a “securities intermediary” (as defined in
Section 8-102(a)(14) of the UCC) and is acting in that capacity and, regardless
of any provision in any other agreement, the jurisdiction (determined in
accordance with Sections 9-305 and 8-110(e) of the UCC) of the Custodian for
purposes of each Securities Account maintained by the Grantor with the Custodian
is the State of New York.

(c) The account agreements between the Custodian and the Grantor relating to the
establishment and general operation of the Collateral Accounts provide, whether
specifically or generally, that the laws of New York govern the Collateral
Accounts and, regardless of any provision in any other agreement, that the
Custodian’s “jurisdiction” for purposes of Sections 9-304, 9-305 and 8-110(e) of
the UCC in respect of the Collateral Accounts is the State of New York. The
Custodian will not, without the Collateral Agent’s prior written consent, amend
any such account agreement so that the Custodian’s jurisdiction for purposes of
Section 9-304, 9-305 or 8-110(e) of the UCC is not the State of New York.

(d) The Custodian has not granted and will not grant its creditors or any other
Person

 

6



--------------------------------------------------------------------------------

a security interest in any of the Collateral and the Custodian will not sell,
assign, transfer, hypothecate, rehypothecate, pledge, repledge, use or otherwise
dispose of any of the Collateral (other than Cash) and will keep all Collateral
(other than Cash) segregated from the assets of the Custodian and from the
assets of its other customers.

(e) The Custodian has not entered and will not enter into any agreement with any
Person other than the Collateral Agent under which the Custodian agrees to
comply with any Entitlement Orders or instructions from such other Person as to
the disposition of funds, property or Securities from any Collateral Account.

(f) Any item of Collateral received by the Custodian for a Grantor’s account in
accordance with Section 4.03 of the Security Agreement will be credited to the
appropriate Collateral Account listed on Annex A hereto for such Grantor in
accordance with Section 4.02(b) of the Security Agreement.

(g) No item of Collateral will be released by the Custodian to any Grantor or to
any other Person except in accordance with Section 4.04 of the Security
Agreement.

(h) All Collateral which is a Financial Asset held by the Custodian shall be
registered in the name of the Custodian or its nominee, payable to the order of
the Custodian or specially indorsed to the Custodian or in blank, and in the
event that any Financial Asset held by the Custodian is inadvertently registered
in the name of, payable to the order of or specially indorsed to another Person
and is not indorsed to the Custodian or in blank, the Custodian shall hold such
Financial Asset as agent and bailee of the Collateral Agent.

8. Further Representations. Each Grantor (severally for itself) represents and
warrants that (i) it is duly incorporated or organized and is validly existing
in good standing in its jurisdiction of incorporation or organization, (ii) the
execution, delivery and performance of this Agreement and all documents and
instruments to be delivered hereunder or thereunder have been duly authorized,
(iii) the person executing this Agreement on its behalf has been duly authorized
to act on its behalf, (iv) this Agreement constitutes its legal, valid, binding
and enforceable agreement, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and by general
equitable principles (regardless of whether enforcement is sought in a
proceeding in equity or at law), and (v) its entry into this Agreement will not
violate any law, rule, regulation or material agreement by which it is bound or
by which any of its assets or property are affected, except to the extent such
violation would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

9. Account Statements and Information. The Custodian agrees, and is hereby
authorized and instructed by each Grantor, to furnish to the Collateral Agent,
at its address indicated below, copies of all account statements and other
information relating to each Collateral Account that the Custodian sends to such
Grantor and to disclose to the Collateral Agent all information requested by the
Collateral Agent regarding any Collateral Account. If any person notifies the
Custodian of its assertion of any lien, encumbrance or adverse claim against any
of the Collateral Accounts or in any item of Collateral contained therein, the
Custodian will promptly notify the Collateral Agent and the relevant Grantor
thereof.

 

7



--------------------------------------------------------------------------------

10. Conflicting Agreements. This Agreement shall prevail over any conflicting
agreement between the Custodian and any Grantor.

11. Merger or Consolidation of Custodian. Without the execution or filing of any
paper or any further act on the part of any of the parties hereto, any bank into
which the Custodian may be merged or with which it may be consolidated, or any
bank resulting from any merger to which the Custodian shall be a party, shall be
the successor of the Custodian hereunder and shall be bound by all provisions
hereof which are binding upon the Custodian and shall be deemed to affirm as to
itself all representations and warranties of the Custodian contained herein.

12. Notices. (a) All notices and other communications provided for in this
Agreement shall be in writing (including facsimile) and sent to the intended
recipient at its address or telex or facsimile number set forth below:

 

  If to the Collateral Agent, at:        Deutsche Bank Trust Company Americas  
Institutional Cash & Securities Services   60 Wall Street, 16th Floor   New
York, New York 10005   Telephone:    +1(212) 250-7189   Facsimile:    (212)
553-2464   Email:    waseem.chaudhry@db.com        If to a Grantor, at:       
The address for notices specified for such Grantor in the Credit Agreement.     
  If to the Custodian, at:        Deutsche Bank Trust Company Americas  
Institutional Cash & Securities Services   60 Wall Street, 16th Floor   New
York, New York 10005   Telephone:    +1(212) 250-7189   Facsimile:    (212)
553-2464   Email:    waseem.chaudhry@db.com

or, as to any party, to such other address or facsimile number as such party may
designate from time to time by notice to the other parties.

(b) Except as otherwise provided herein, all notices and other communications
hereunder shall be delivered by hand or by commercial overnight courier
(delivery charges prepaid), or mailed, postage prepaid, or faxed, addressed as
aforesaid, and shall be effective (i) three business days after being deposited
in the mail (if mailed), (ii) when delivered (if delivered by hand or courier)
and (iii) or when transmitted with receipt confirmed (if faxed); provided that
notices to the Collateral Agent and the Custodian shall not be effective until
actually received by it.

 

8



--------------------------------------------------------------------------------

13. Amendment. Except as otherwise expressly provided in this Agreement,
including, without limitation, with respect to amendments, modifications or
supplements to Annex A pursuant to Section 2 or Section 17 and the addition and
removal of Grantors pursuant to Section 17, this Agreement may not be amended,
modified or supplemented except in writing executed and delivered by all the
parties hereto.

14. Binding Agreement. This Agreement shall bind the parties hereto and their
successors and assigns and shall inure to the benefit of the parties hereto and
their successors and assigns. Without limiting the provisions of the immediately
preceding sentence, the Collateral Agent at any time or from time to time may
designate in writing to the Custodian a successor Collateral Agent (at such
time, if any, as such entity becomes the Collateral Agent under the Security
Agreement, or at any time thereafter) who shall thereafter succeed to the rights
of the existing Collateral Agent hereunder and shall be entitled to all of the
rights and benefits provided hereunder.

15 Continuing Obligations. The rights and powers granted herein to the
Collateral Agent have been granted in order to protect and further perfect its
security interests in the Collateral Accounts and other Collateral and are
powers coupled with an interest and will not be affected by any purported
revocation by any Grantor of this Agreement or the rights granted to the
Collateral Agent hereunder or by the bankruptcy, insolvency, conservatorship or
receivership of any Grantor or the Custodian or by the lapse of time. The rights
of the Collateral Agent hereunder and in respect of the Collateral Accounts and
the other Collateral, and the obligations of each Grantor and the Custodian
hereunder, shall continue in effect until the security interests of the
Collateral Agent in such Collateral Accounts and such other Collateral pursuant
to the Security Agreement have been terminated and the Collateral Agent has
notified the Custodian of such termination in writing. The termination of this
Agreement shall not terminate any Collateral Account or alter the obligations of
the Custodian to each Grantor pursuant to other agreements with respect to any
Collateral Account.

16. Financial Assets. Each Grantor, the Custodian and the Collateral Agent
hereby agree that the Custodian will treat any and all Securities and any and
all other Property and assets credited from time to time to each Grantor’s
Securities Account as Financial Assets.

17. Additional Grantors. It is understood and agreed that any Person that has
become a Grantor under the Security Agreement after the date hereof pursuant to
the requirements of the Credit Agreement or any other Credit Document shall
become a Grantor hereunder by (x) executing a counterpart hereof and delivering
same to the Collateral Agent, or by executing an assumption agreement in form
and substance satisfactory to the Collateral Agent, (y) delivering a supplement
to Annex A as is necessary to cause such Annex to be complete and accurate with
respect to such additional Grantor on such date and (z) taking all actions as
specified in the Security Agreement, the Credit Agreement and this Agreement as
would have been taken by such Grantor had it been an original party to this
Agreement on the Effective Date, in each case with all documents required above
to be delivered to the Collateral Agent and with all documents and actions
required above to be taken to the reasonable satisfaction of the Collateral
Agent and the Administrative Agent.

 

9



--------------------------------------------------------------------------------

Following the termination of a Grantor’s status as a Designated Subsidiary
Borrower pursuant to a Termination Letter in accordance with Section 1.13 of the
Credit Agreement and so long as no Letters of Credit issued on behalf of such
Designated Subsidiary Borrower (or any Unpaid Drawings in respect thereof) are
outstanding and all interest, fees and other Obligations payable by such
Designated Subsidiary Borrower have been paid in full, the Collateral Agent, at
the request and expense of the Parent Borrower, will promptly execute and
deliver to the Parent Borrower any documents of release and/or authorize the
filing of a proper instrument or instruments (including a release of all Liens
granted by such Designated Subsidiary Borrower hereunder and Uniform Commercial
Code terminations statements on form UCC-3 reflecting the same) reasonably
requested by the Parent Borrower acknowledging the release of such Grantor, and
will duly assign, transfer and deliver to such Grantor (without recourse and
without any representation or warranty) such of the Collateral of such Grantor
as may be in the possession of the Collateral Agent or Custodian and as has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement or the Security Agreement.

18. Governing Law; Jurisdiction; Consent to Service of Process. (a) This
Agreement shall be construed in accordance with and governed by the law of the
State of New York. Regardless of any provision in any other agreement, in
respect of the Custodian, for purposes of the UCC, the State of New York shall
be the “bank’s jurisdiction” (within the meaning of Section 9-304) of the UCC
and the “securities intermediary’s jurisdiction” (within the meaning of Sections
9-305 and 8-110 of the UCC).

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan in New York County and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each Grantor hereby irrevocably consents to service of process in the manner
provided for notices in Section 11.08 of the Credit Agreement. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

10



--------------------------------------------------------------------------------

(e) Each Grantor hereby irrevocably designates, appoints and empowers Endurance
Services Limited, with offices on the date hereof at 4 Manhattanville Road, 3rd
Floor, Purchase, NY 10577, as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents which may
be served in any such action or proceeding. If for any reason such designee,
appointee and agent shall cease to be available to act as such, each Grantor
agrees to designate a new designee, appointee and agent in New York City on the
terms and for the purposes of this provision reasonably satisfactory to the
Custodian and the Collateral Agent under this Agreement.

19. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

20. Counterparts. This Agreement may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Agreement by signing and delivering one or more counterparts.
Delivery of an executed signature page of this Agreement by email or facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

[Remainder of this page intentionally left blank; signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

        Grantors:     ENDURANCE SPECIALTY INSURANCE LTD. By:  

  /s/ Michael J. McGuire

  Name:   Michael J. McGuire   Title:   Chief Financial Officer

 

ENDURANCE U.S. HOLDINGS CORP. By:  

  /s/ Daniel S. Lurie

  Name:   Daniel S. Lurie   Title:   Secretary

 

ENDURANCE WORLDWIDE HOLDINGS LIMITED By:  

  /s/ Daniel S. Lurie

  Name:   Daniel S. Lurie   Title:   Secretary

 

By:  

  /s/ Philip Rooke

  Name:   Philip Rooke   Title:   Director

 

ENDURANCE WORLDWIDE INSURANCE LIMITED By:  

  /s/ Daniel S. Lurie

  Name:   Daniel S. Lurie   Title:   Secretary

 

By:  

  /s/ Philip Rooke

  Name:   Philip Rooke   Title:   Director

[Endurance – Account Control Agreement]



--------------------------------------------------------------------------------

ENDURANCE HOLDINGS LIMITED By:  

  /s/ Daniel S. Lurie

  Name:   Daniel S. Lurie   Title:   Secretary

 

By:  

  /s/ Philip Rooke

  Name:   Philip Rooke   Title:   Director

 

ENDURANCE AT LLOYD’S LIMITED By:  

  /s/ Graeme S.G. Tennyson

  Name:   Graeme S.G. Tennyson   Title:   Secretary

 

By:  

  /s/ Philip Rooke

  Name:   Philip Rooke   Title:   Director

 

ENDURANCE CORPORATE CAPITAL LIMITED By:  

  /s/ Graeme S.G. Tennyson

  Name:   Graeme S.G. Tennyson   Title:   Secretary

 

By:  

  /s/ Philip Rooke

  Name:   Philip Rooke   Title:   Director

 

ENDURANCE REINSURANCE CORPORATION OF AMERICA By:  

  /s/ Daniel S. Lurie

  Name:   Daniel S. Lurie   Title:   Secretary

[Endurance – Account Control Agreement]



--------------------------------------------------------------------------------

ENDURANCE AMERICAN INSURANCE COMPANY By:  

  /s/ Daniel S. Lurie

  Name:   Daniel S. Lurie   Title:   Secretary

 

ENDURANCE AMERICAN SPECIALTY INSURANCE COMPANY By:  

  /s/ Daniel S. Lurie

  Name:   Daniel S. Lurie   Title:   Secretary

 

ARMTECH HOLDINGS, INC. By:  

  /s/ Daniel S. Lurie

  Name:   Daniel S. Lurie   Title:   Secretary

[Endurance – Account Control Agreement]



--------------------------------------------------------------------------------

ENDURANCE SPECIALTY HOLDINGS LTD. By:  

  /s/ Michael J. McGuire

  Name:   Michael J. McGuire   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Custodian:    

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Custodian

By:  

  /s/ Lucy Hsieh

  Name: Lucy Hsieh   Title: Assistant Vice President

 

By:  

  /s/ Rajesh Rampersaud

  Name:   Rajesh Rampersaud   Title:   Assistant Vice President

[Endurance – Account Control Agreement]



--------------------------------------------------------------------------------

Collateral Agent:    

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent

By:  

  /s/ Lucy Hsieh

  Name:   Lucy Hsieh   Title:   Assistant Vice President

 

By:  

  /s/ Rajesh Rampersaud

  Name:   Rajesh Rampersaud   Title:   Assistant Vice President

[Endurance – Account Control Agreement]